DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a method for fabricating a field effect transistor comprising, along with other recited claim limitations, depositing a boron-doped buffer into each of the source and drain cavities, the boron-doped buffer comprising at least 50% germanium with a doping concentration in excess of le20 cm3; depositing germanium-silicon onto the boron-doped buffers into the source and drain cavities so as to substantially fill the source and drain cavities; and depositing a boron-doped cap onto the germanium-silicon deposited onto the boron-doped buffers. Claims 2-14 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 15, prior art failed to disclose or fairly suggest a field effect transistor comprising, along with other recited claim limitations, a boron-doped buffer deposited into each of the source and drain cavities, the boron-doped buffer comprising at least 50% germanium with a doping concentration in excess of 1e20 cm-3; germanium-silicon deposited onto the boron-doped buffers into the source and drain cavities so as to substantially fill the source and drain cavities; and a boron-doped cap deposited onto the germanium-silicon deposited onto the boron-doped buffers. Claims 16-19 depend from claim 15 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/2/2022